United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1394
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                 Antonio McNichols, also known as Heavy Cuz

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                              Submitted: June 9, 2020
                               Filed: June 12, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Antonio McNichols appeals after the district court1 revoked his supervised
release and sentenced him to term of imprisonment within the advisory sentencing

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
guideline range. His counsel has moved for leave to withdraw, and has filed a brief
challenging the sentence as unreasonable.

       After careful review of the record, we conclude that the district did not abuse
its wide discretion in sentencing McNichols. See United States v. Miller, 557 F.3d
910, 915-18 (8th Cir. 2009) (standard of review). The record reflects that the district
court properly considered factors set forth in 18 U.S.C. § 3553(a), see United States
v. Gray, 533 F.3d 942, 943 (8th Cir. 2008); there is no indication that the district
court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors,
see United States v. Larison, 432 F.3d 921, 923 (8th Cir. 2006); and the sentence is
below the statutory limit, see 18 U.S.C. § 3583(e)(3).

      Accordingly, we grant counsel’s motion to withdraw, and affirm the judgment.
                     ______________________________




                                         -2-